Simmons, O. J.
This court has no jurisdiction to hear and determine a writ of error unless sued out within the time allowed by the Civil Code, § 6539 ; nor is it in its power to compel the trial judge to sign a bill of exceptions tendered him after the expiration, of the time prescribed by law, unless the judge be absent from home, or by other casualty fails to certify the bill (Civil Code, § 5542), even though it appear that it was not tendered within the proper time because of the illness and death of counsel for the plaintiff in error, a non-resident corporation ; no exception being made in the statute for such cause. See 7 Enc. Pl. & Pr. 875; 2 Cyc. 803.

Mandamus nisi denied.


All the Justices concur.